Name: Commission Regulation (EEC) No 230/84 of 27 January 1984 amending for the first time Regulation (EEC) No 1761/83 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 84 Official Journal of the European Communities No L 23/21 COMMISSION REGULATION (EEC) No 230/84 of 27 January 1984 amending for the first time Regulation (EEC) No 1761 /83 fixing countervailing charges on seeds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organ ­ ization of the market in seeds ('), as last amended by Regulation (EEC) No 1581 /83 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1761 /83 (3) fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which , under the terms of Article 4 (2) of Commission Regulation (EEC) No 1665/72 (4), requires that these charges be amended ; Article 1 The Annex to Regulation (EEC) No 1761 /83 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 31 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 January 1984. For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 246, 5 . 11 . 1971 , p. 1 . (*) OJ No L 163 , 22 . 6 . 1983 , p. '.3 . ( } ) OJ No L 172, 30 . 6 . 1983 , p. 5 . 0 OJ No L 175, 2 . 8 . 1972, p. 4 «&gt;. No L 23 /22 Official Journal of the European Communities 28 . 1 . 84 ANNEX Countervailing charge on hybrid maize for sowing (ECU/1QC ki0 CCT heading No Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : A. Hybrid for sowing : I. Double hybrids and top cross hybrids 0,1 Hungary 17,0 Austria I 19,0 Romania 19,0 Other countries (2) II . Three cross hybrids 3,6 Yugoslavia 15,6 Austria 21,1 Hungary 38,1 Romania 38,1 Other countries (') III . Single hybrids 53,6 Spain 80,8 Yugoslavia 80,0 Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value . (2 ) With the exception of Spain , USA, Canada and Yugoslavia . (') With the exception of Canada, Spain and USA. (4 ) With the exception of the USA, Canada , Austria , Hungary and Romania .